ACCEPTED
                                                                                        02-17-00049-CR
                                                                            SECOND COURT OF APPEALS
                                                                                  FORT WORTH, TEXAS
                                                                                    12/19/2017 12:57 PM
                                                                                         DEBRA SPISAK
                                                                                                 CLERK

                              NO. 02-17-00049-CR

DAVID MICHAEL CHURCH,                  §        IN THE COURT OFFILED
                                                                APPEALS
                                                                     IN
                                                               2nd COURT OF APPEALS
APPELLANT                              §                        FORT WORTH, TEXAS
                                                              12/19/2017 12:57:31 PM
VS.                                    §       SECOND     JUDICIAL    DISTRICT
                                                                    DEBRA  SPISAK
                                                                       Clerk
THE STATE OF TEXAS,                    §
APPELLEE                                               FORT WORTH, TEXAS

       MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES the State of Texas by and through its District Attorney,

Appellee in the above styled and numbered cause, and moves this Court to grant an

extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the Texas Rules

of Appellate Procedure, and for good cause shows the following:

      1.    This case is on appeal from the 97th Judicial District Court of Archer

            County, Texas.

      2.    The case below was styled State of Texas v. David Michael Church, and

            numbered 2015-0024A-CR.

      3.    Appellant pled guilty to Injury to a Child with Intent to Cause Bodily

            Injury.

      4.    Appellant agreed to a sentence of five years deferred adjudication on

            November 2, 2015, but was later revoked and adjudicated on December

            5, 2016.


MOTION FOR EXTENSION – PAGE 1 OF 4
      5.    After a sentencing hearing, Appellant was sentenced to 10 years

            confinement in the Texas Department of Criminal Justice on December

            16, 2016.

      6.    Appellant’s Motion for New Trial was filed on January 13, 2017.

      7.    Notice of Appeal was given on or about February 24, 2017.

      8.    The clerk’s record was filed on April 4, 2017; the reporter’s record was

            filed timely.

      9.    The appellate brief due date was extended twice, and was filed

            September 5, 2017.

      10.   Appellee’s brief was due December 5, 2017.

      11.   One extension to file the brief has been received by the State in this

            cause.

      12.   Defendant is currently incarcerated.

      13.   Appellee relies on the following facts as good cause for the requested

            extension: Appellee attended the elected prosecutor conference from

            December 5 through December 8, 2017. Appellee has had two other

            appellate briefs, one due on December 8, 2017, which was timely filed,

            and another due December 21, 2017.


      Appellee requests an extension of approximately 30 days from December 19,

2017 to January 19, 2018.


MOTION FOR EXTENSION – PAGE 2 OF 4
      WHEREFORE, PREMISES CONSIDERED, Appellee prays that this

Court grant this Motion to Extend Time to File Appellee’s Brief, and for such other

and further relief as the Court may deem appropriate.

                                       Respectfully submitted,


                                       97th Judicial District Attorney’s Office
                                       P.O. Box 55
                                       Montague, Texas 76251
                                       Tel. (940) 894-6211
                                       Fax. (940) 894-6203


                                       By:   ___/s/ Casey Polhemus____________
                                             Casey Polhemus
                                             District Attorney
                                             State Bar No. 24077936
                                             Casey.polhemus@co.montague.tx.us

                      CERTIFICATE OF CONFERENCE

      This is to certify that on December 19, 2017, I held a conference with Bruce

Harris, Attorney for David Michael Church, via text message, regarding this Motion.

Mr. Harris does not object to this motion.

                                             ___/s/ Casey Polhemus____________
                                             Casey Polhemus
                                             District Attorney




MOTION FOR EXTENSION – PAGE 3 OF 4
                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing document was delivered to

the attorney of record for the Appellant on December 19, 2017.

                                            ___/s/ Casey Polhemus____________
                                            Casey Polhemus
                                            District Attorney




MOTION FOR EXTENSION – PAGE 4 OF 4